IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-60560
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CLIFF STOKES,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 3:95-CR-72-3-B
                        - - - - - - - - - -
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cliff Stokes appeals from the district court’s denial of his

motions for production of a transcript at government expense, for

copies of all records regarding his case at government expense,

and for leave to proceed in forma pauperis (“IFP”).     Even if it

is assumed that Stokes was indigent, he was not entitled to

production of a transcript and copies of all court records

regarding his case at government expense in order to search for

possible defects.    See Walker v. United States, 424 F.2d 278,

278-79 (5th Cir. 1970).    Furthermore, because there was no action


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60560
                                -2-

or appeal pending, the district court could not have granted his

motion to proceed IFP.   See 28 U.S.C. § 1915(a).

     Accordingly, the instant appeal is DISMISSED AS FRIVOLOUS

and Stokes’s request for appointment of counsel is DENIED.   See

5TH CIR. R. 42.2.